DETAILED ACTION
Notice of Pre-AIA  or AIA  Status 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20  provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20  of copending Application No. 16/263,734 (reference application). The subject matter claimed in the instant application is fully disclosed in the referenced copending application and would be covered by any patent granted on that copending application since the referenced copending application and the instant application are claiming common subject matter, as follows: 

16/785,468
16/263,734
1. A computer-implemented method for providing insights about a machine learning model, wherein the machine learning model is trained, during a training phase, to learn patterns to correctly classify input data associated with risk analysis or risk predication, the method comprising: analyzing one or more features of the machine learning model, the one or more features being defined based on one or more constraints associated with one or more values and relationships and whether said one or more values and relationships satisfy at least one of the one or more constraints; displaying one or more visual indicators based on an analysis of the one or more features and training data used to train the machine learning model, the one or more visual indicators providing a summary of the machine learning model's performance or efficacy; and in response to further analyzing the one or more features and the training data, providing at least one or more of: a global explanation about the machine learning model functionality or a local explanation about a given instance, and generating a report summarizing the global and local explanations, the global explanation providing general information about one or more functionalities of the machine learning model and a visualization that summarizes the machine learning model's global behavior with respect to the one or more features that are influential in generating one or more identifiable outcomes, and the local explanation providing an understanding of how possible changes to the instance's feature values adjust or shift an expected result or projected outcome beyond a first threshold.
1. (Currently Amended). A computer-implemented method for providing insights about a machine learning model, wherein the machine learning model is trained, during a training phase, to learn patterns to correctly classify input data associated with risk analysis or risk predication prediction, the method comprising: analyzing one or more features of the machine learning model, the one or more features being defined based on one or more constraints associated with one or more values and relationships and whether said one or more values and relationships satisfy at least one of the one or more constraints; displaying one or more visual indicators based on an analysis of the one or more features and training data used to train the machine learning model, the one or more visual indicators providing a summary of the machine learning model's performance or efficacy; and in response to further analyzing the one or more features and the training data based on at least one of a model-dependent approach or a model-independent approach, providing at least one or more of: a global explanation about the machine learning model or a local explanation about a given prediction instance, selecting at least one feature and at least another feature in the one or more features and comparing the selected features to determine an influence of each of the selected features on one or more result values generated in response to performing the risk analysis or risk prediction; and configuring at least one of: the selected features, one or more constraints associated with the selected features, and one or more values associated with the selected features, and generating, based on the configuring, a new risk analysis or risk prediction.


Although the claims at issue are not identical, they are not patentably distinct from each other because : thought the wording are different the limitation carried are either inherently implied or would have been obvious to one of ordinary skill in the art.  16/785,648 does not have the step analyzing one or more feature and the training data based on at least one of a model-dependent approach or a model-independent approach, however, does state “providing at least one or more: a global explanation about the machine learning model functionally or local explanation  about a give instance and 16/785,645 differs with the con-pending application at the step of generating a report summarizing the global and local explanation.   However, the co-pending application recites “providing at least   providing at least one or more: a global explanation about the machine learning model functionally or local explanation  about the given prediction” therefore,  one of ordinary skill in the art would have contemplated that prior to generating a report process must have occurred to established necessary global and local explanation.   16/785,645 differ from the co-pending application  “ the global explanation providing general information one or more functionalities of the machine learning model and a visualization that summarize the machine learning model ’ global behavior with respect to the one or more features that are influential generation one or more identifiable outcome  vs  “selecting at least one feature and at least another feature in the one or more features and comprising the selected feature to determine an influence of each to the selected feature on the one or more result values generated in response to performing the risk analysis or risk prediction.    While the nature of the steps are different, however do not result in a patentable distinction, in either case, the feature must be selected form the provided general information about one or more functionalities of the machine learning model …, with respect to the one or more features that are influential  in generating one or more identifiable outcomes.    16/785,645 differ from the co-pending application by stating “providing understanding of how possible change to the instance’s feature values adjust or shift an expected  result projected outcome beyond a first threshold” vs  “ generating based on the configuring a risk analysis or risk prediction” .  while the nature of the steps pare different, however do not result in patentable distinction, in either case, the risk must be generated for providing an underthing how possible change to .. adjust or shift an expected  result.  This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Furthermore, there is no apparent reason why applicant was prevented from presenting claims corresponding to those of the instant application during prosecution of the application which matured into a patent. See In re Schneller, 397 F.2d 350, 158 USPQ 210 (CCPA 1968). See also MPEP § 804.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Step 1: The claims 1-13 are a method and claims 14-19 are  a system and claim 20 a computer program product . Thus, each  independent claim, on its face, is directed to one of the statutory categories of 35 U.S.C. §101.  However, the claims 1-20 are rejected under 35 U.S.C. 101 because the claimed  invention is directed to an abstract idea without significantly more.

Step 2A – Prong 1: Independent claims (1, 14 and 20) recite  analyzing one or more features of the machine learning model, the one or more features being defined based on one or more constraints associated with one or more values and relationships and whether said one or more values and relationships satisfy at least one of the one or more constraints;  displaying one or more visual indicators based on an analysis of the one or more features and training data used to train the machine learning model, the one or more visual indicators providing a summary of the machine learning model's performance or efficacy; and  in response to further analyzing the one or more features and the training data, providing at least one or more of: a global explanation about the machine learning model functionality or a local explanation about a given instance, and generating a report summarizing the global and local explanations, the global explanation providing general information about one or more functionalities of the machine learning model and a visualization that summarizes the machine learning model's global behavior with respect to the one or more features that are influential in generating one or more identifiable outcomes, and 
the local explanation providing an understanding of how possible changes to the instance's feature values adjust or shift an expected result or projected outcome beyond a first threshold.
 The  analyzing limitations, as drafted, is a process that under its broadest reasonable impetration, conger the performance of the limitation in the mind but for the recitation of the generic computer components.  That is, other than reciting “ a processor” see claim 14, nothing in the claim precludes the analyzing step from practical being performed in the human mind.  For example, other than reciting a computer component language, the claim encompasses the amount of feedback-based analysis of a feature. Such an idea may simple be described as human-in-the loop.  For example,  a model runs an iteration that feature values its output some fact and human subsequently adjust or shift its an expected result.    Thus, this limitation is also a mental process.

Step 2A – Prong 2:  The claims recite additional elements of a processor is used to perform both analyzing and displying steps.  The processor   , machine-readable medium storing instructions.  The processor in both steps is recited at a high  level of generality, i.e., as a generic processor performing a generic computer function of processing data (the amount of feedback and displying ). This generic  processor limitation is no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  The claim is directed to the abstract idea.
Step 2B:  As discussed with respect to Step 2A Prong Two, the additional element in the claim amounts to no more than mere instructions to apply the exception using a generic computer component. The same analysis applies here in 2B, i.e., mere instructions to apply an exception using a generic computer component cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. The claim is ineligible.

Dependent claims 2,  and 15, these claims recite limitations that further define the abstract  idea noted  in claims 1 and 14.   These claims do not contain any further additional elements per step 2A prong 2.  Therefore, they are considered patent ineligible for the same reason above.  

Dependent claims 3,  and 16 these claims recite limitations that further define the abstract  idea noted  in claims 2  and 15.   These claims do not contain any further additional elements per step 2A prong 2.  Therefore, they are considered patent ineligible for the same reason above.  

Dependent claims 4 and 17 these claims recite limitations that further define the abstract  idea noted  in claims 1 and 15.   These claims do not contain any further additional elements per step 2A prong 2.  Therefore, they are considered patent ineligible for the same reason above.  

Dependent claims 5, this  claim recites limitations that further define the abstract  idea noted  in claim 4.   These claims do not contain any further additional elements per step 2A prong 2.  Therefore, they are considered patent ineligible for the same reason above.  

Dependent claims 6 and 19 these claims recite limitations that further define the abstract  idea noted  in claims 1 and 14.   These claims do not contain any further additional elements per step 2A prong 2.  Therefore, they are considered patent ineligible for the same reason above.  

Dependent claims 7-13, these  claims recites limitations that further define the abstract  idea noted  in the above claims.   These claims do not contain any further additional elements per step 2A prong 2.  Therefore, they are considered patent ineligible for the same reason above.  



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Merrill et al (US Pub., No., 2019/0378210 A1) in view of Pai et al (Pub., Non., 2020/0277940 A1) 

With respect to claim 1,  teaches a computer-implemented method for providing insights about a machine learning model, paragraph [0002], discloses system and methods for providing model explainability information for a machine learning model  ..), wherein the machine learning model is trained during a training phase, to learn patterns to correctly classify input data associated with risk analysis or risk predication (paragraph [0022], discloses machine learing model when trained on this input data, paragraph   [0024], discloses in a credit risk modeling context permutation importance  and.., and paragraph [0029], disclose evaluating risk ) , the method comprising: 
analyzing one or more features of the machine learning model, the one or more features being defined based on one or more constraints associated with one or more values (  paragraph [0020], discloses machine learing model undergo a Lifecyle form development to testing, analysis and approve  to productions and ongoing operation …., generating machine-readable descriptions of models, features, and analyses which can be used to create model governance and model risk management documentation throughout the modeling life cycle) and relationships and whether said one or more values and relationships satisfy at least one of the one or more constraints (paragraph [0041]-[0042], discloses determining a feature attributions  value .., the features of  tree models by performing a process  that implement equation.. M is the number input features …  , paragraph [0117], disclose generating the decomposition evaluation input data set.., and paragraph [0217], discloses the differentiable model .. ); and 
  displaying one or more visual indicators based on an analysis of the one or more features and training data used to train the machine learning model, the one or more visual indicators providing a summary of the machine learning model's performance or efficacy  (Fig. 3, paragraphs [0191]-[0192] , discloses displying identified  features [visual indicator] and their decomposition in a form similar to the table presented  in fig 3.., identified features are presented to an operator for further review before the identified feature is determined to be a permissible feature for generating a score for the protected class).  
Merrill teaches the above elements in response to further analyzing the one or more features and the training data (paragraph [0129] , discloses "either of non-differentiable or differentiable model" corresponding to model dependent/independent,  paragraph  [0062] "black box" and/or ensemble/mixture of models, paragraph [0171] both diff & non-diff. The functionality of "in response to" indicates causa I model explanation e.g. paragraph [0201] "pairwise comparisons" and/or sequential refinement and paragraph  [0211] "in the case of feature importance, a rank stability measure, e.g., how much has a rank re-sorted from one iteration to the next").  

Merrill failed to teach the corrosinding evaluated training data  providing at least one or more of: a global explanation about the machine learning model functionality or a local explanation about a given instance and generating a report summarizing the global and local explanations, the global explanation providing general information about one or more functionalities of the machine learning model and the local explanation providing an understanding of how possible changes to the instance's feature values adjust or shift an expected result or projected outcome beyond a first threshold.
However, Pai el teaches: global explanation about the machine learning model functionality  (Fig. 7, 710 disclose generating explanation scores(s) indicating  an importance of features [ functionality] and paragraph [0003], discloses  a global explanation  score the explains overall importance of the feature to classification made and paragraph [0015], discloses generating one or more explanation  scored indicating an importance of one or more feature of the one or more  test) ) or a local explanation about a given instance (paragraph [0024], discloses a local explanation  score for the data point may be computed by determining  a level similarly between the value of the data point computed by  deteriming a level of similarity between the value of the data point and value of prototype that has the same class as the data point…,) and generating a report summarizing the global and local explanations (paragraph [0024], discloses reports may be generated from the explanation scores and/or critic fraction …)  
a global explanation about the machine learning model functionality (paragraph [0050], discloses score generator 116 may generate a global explanation  scores, which may be inductive of an importance or relevance  for a given feature or features by aggreging serval local explanation  scored for several teste points (e.g., protypes)   and paragraph [0118], discloses the global explanation  score in various  example refer to the frequency  of a variable (e.g., a feature petal width) being relative the model’s through process which may also be depending  on the data distribution .., global explanation score provides additional insight in some examples by averaging the local explanation )  or a local explanation about a given instance a visualization that summarizes the machine learning model's global behavior with respect to the one or more features that are influential in generating one or more identifiable outcomes (paragraph [0050], discloses the score generator 116 generates a local explanation score  for a given test point and a  local explanation scores for several test points (e.g., prototypes). As mentioned herein, an explanation score for a test point may be computed using prototypes that are selected by the score generator 116 based on the distances to those prototypes that are determined using the distance component 114 and  paragraph [0053], discloses the report may include or more visual repression therefore (e.g., charts, graphs, table, etc.,) as described in more details herein with respect to Figs. 4A-E [identifiable outcomes]) ; 




the local explanation providing an understanding of how possible changes to the instance's feature values adjust or shift an expected result or projected outcome beyond a first threshold (paragraph [0116], discloses a local explanation is generated ( e.g., by the score generator 116) based at least in part in the determined distances and whether the test point or its feature values are closer to corresponding feature values of the first prototype or the second prototype. For a given test point, the nearest points from the same class (Allies) are representative examples from the dataset for which the model behaves similarly in comparison to the test point and paragraphs [0110]-[0111], discloses for a given class, the prototype with the least ratio of cost to the number of newly covered points is added. In some examples, this is modified slightly towards a different algorithm as follows: define)..  Therefore, it would have been obvious to the one ordinary skill in the art before the effective filing date of the claimed invention for  retraining/iterative process  of Merrill  with global and local feature importance of the feature of test point to the machine learning of Pai in order to provide   local variability in both label space and vector space similar to the original data points, provide instance-based explanations similar to the original data points (paragraph [0079]). 
With respect to claim 2 Merrill in view Pai teaches elements of claim 1, furthermore, Merrill teaches the method  comprising determining one or more provenance instances with most positive or most negative influences on at least a first feature associated with the machine learning model's behavior or performance(paragraph [0136], discloses positive influences for both sub-models (constructive interference), while other features may routinely create strong and positive influences in one sub-model but be counteracted by strong and negative influences by the other (destructive interference).
With respect to claim 3 Merrill in view Pai teaches elements of claim 2, furthermore, Merrill teaches the method  further comprising assigning a first score to a first provenance instance from among the one or more provenance instances, the score being indicative of how strongly the first provenance instance influences the at least first feature (paragraph [0134], discloses influences of a particular features across arrange of value for that feature for a given population..).
With respect to claim 4 Merrill in view Pai teaches elements of claim 2, furthermore, Merrill teaches the method  further comprising assigning a first score to a first provenance instance from among the one or more provenance instances, the score being indicative of how positively or negatively the first provenance instance influences the at least first feature(paragraph [0136], discloses positive influences for both sub-models (constructive interference), while other features may routinely create strong and positive influences in one sub-model but be counteracted by strong and negative influences by the other (destructive interference).
With respect to claim 5 Merrill in view Pai teaches elements of claim 4, furthermore, Merrill teaches the method  wherein including the first provenance instance, with a positive influence score, in the training data results in an enhancement to the learning model's performance(paragraph [0136], discloses positive influences for both sub-models (constructive interference), while other features may routinely create strong and positive influences in one sub-model but be counteracted by strong and negative influences by the other (destructive interference).
With respect to claim 6,  Merrill in view Pai teaches elements of claim 1, furthermore, Merrill teaches the method wherein the further analyzing is performed based on at least one of a model-dependent approach or a model-independent approach(paragraph [0129], discloses "either of non-differentiable or differentiable model" corresponding to model dependent/independent, paragraph  [0062] "black box" and/or ensemble/mixture of models, paragraph  [0171] both diff & non-diff. The functionality of "in response to" indicates causa I model explanation e.g., paragraph [0201] "pairwise comparisons" and/or sequential refinement and paragraphs [0211] "in the case of feature importance, a rank stability measure, e.g., how much has a rank re-sorted from one iteration to the next")
With respect to claim 7,  Merrill in view Pai teaches elements of claim 1, furthermore, Merrill teaches the method  wherein the model-dependent approach takes into consideration unique properties of the machine learning model, including a feature's importance to the machine learning's operation to correctly preform a prediction based on the input data(paragraph [0131], discloses  evaluation system uses a decomposition generated for a model score ( e.g., at one or more of S230, S240, S250) to generate feature importance information and provide the generated feature importance information to the operator device 171).
With respect to claim 8,  Merrill in view Pai teaches elements of claim 1, furthermore, Merrill teaches the method  wherein the local explanation provides one or more predictions performed by the machine learning model in one or more instances(paragraph [0038] discloses where the behavior of the predicted score output mapped back onto the inputs can be helpful to a modeler to construct a better model, to understand which modeling technique/machine learning algorithm to pursue, or to determine whether sub models under consideration for ensembling represent a diversity of perspectives on the input data). 
With respect to claim 9  Merrill in view Pai teaches elements of claim 8, furthermore, Merrill teaches the method   wherein a first instance from the one or more instances comprises one or more execution slices in which at least one or more of the machine learning model's features, constraints, values or variable correlations are identified and tracked for the purpose of understanding how the machine learning model derives a prediction in the first instance (paragraph [0055] discloses  where the input features represent the players, the model prediction scores represent the "benefit", and the tree-based learner is used to construct).
With respect to claim 10,  Merrill in view Pai teaches elements of claim 9, including generating explanation   information for  a score of a single test data point related to the  relative to the reference population by using at least one decomposition generated by the method 200, as described herein ( e.g., Adverse Action information, as described herein) (S271) (paragraph [0079]) .  Merrill failed to teach  wherein the local explanation provides an understanding of how possible changes to an instance's feature values adjust or shift an expected result or projected outcome.
However, Pai teaches wherein the local explanation provides an understanding of how possible changes to an instance's feature values adjust or shift an expected result or projected outcome(paragraph [0116], discloses a local explanation is generated ( e.g., by the score generator 116) based at least in part in the determined distances and whether the test point or its feature values are closer to corresponding feature values of the first prototype or the second prototype. For a given test point, the nearest points from the same class (Allies) are representative examples from the dataset for which the model behaves similarly in comparison to the test point and paragraphs [0110]-[0111], discloses for a given class, the prototype with the least ratio of cost to the number of newly covered points is added. In some examples, this is modified slightly towards a different algorithm as follows: define)..  Therefore, it would have been obvious to the one ordinary skill in the art before the effective filing date of the claimed invention for  retraining/iterative process  of Merrill  with global and local feature importance of the feature of test point to the machine learning of Pai in order to provide   local variability in both label space and vector space similar to the original data points, provide instance-based explanations similar to the original data points (paragraph [0079]). 
With respect to claim 11,  Merrill in view Pai teaches elements of claim 10, including generating explanation   information for  a score of a single test data point related to the  relative to the reference population by using at least one decomposition generated by the method 200, as described herein ( e.g., Adverse Action information, as described herein) (S271) (paragraph [0079]) .  Merrill failed to teach  wherein a first threshold is determined and the local explanation provides an understanding of how possible changes to the instance's feature values adjust or shift an expected result or projected outcome beyond the first threshold.
However, Pai teaches  wherein a first threshold is determined and the local explanation provides an understanding of how possible changes to the instance's feature values adjust or shift an expected result or projected outcome beyond the first threshold(paragraph [0116], discloses a local explanation is generated ( e.g., by the score generator 116) based at least in part in the determined distances and whether the test point or its feature values are closer to corresponding feature values of the first prototype or the second prototype. For a given test point, the nearest points from the same class (Allies) are representative examples from the dataset for which the model behaves similarly in comparison to the test point and paragraphs [0110]-[0111], discloses for a given class, the prototype with the least ratio of cost to the number of newly covered points is added. In some examples, this is modified slightly towards a different algorithm as follows: define)..  Therefore, it would have been obvious to the one ordinary skill in the art before the effective filing date of the claimed invention for  retraining/iterative process  of Merrill  with global and local feature importance of the feature of test point to the machine learning of Pai in order to provide   local variability in both label space and vector space similar to the original data points, provide instance-based explanations similar to the original data points (paragraph [0079]). 
With respect to claim 12  Merrill in view Pai teaches elements of claim 10, furthermore, Merrill teaches the method   wherein in response to understanding how the machine learning model behaves in the first instance, the machine learning model is tuned to select outcomes that best suit an expected result in a first set of instances (paragraph [0038], discloses  testing development phases, where the behavior of the predicted score output mapped back onto the inputs can be helpful to a modeler to construct a better model, to understand which modeling technique/ machine learning algorithm to pursue, … and paragraph [0208], discloses  allow an operator to tune parameters that control the tradeoff between performance and accuracy).
With respect to claim 13  Merrill in view Pai teaches elements of claim 12, furthermore, Merrill teaches the method  wherein the machine learning model is tuned by adjusting instances that demand changes to the fewest number of features or instances with a least amount of change to the most important features of the machine learning model or by selecting a training data set for training data that includes instances that provide a better outcome or result for the machine learning performance (paragraph [0020], discloses performance in production, ensuring safety against anomalous inputs and outputs, and to detect changes in model performance over time).
With respect to claim 14,  teaches a system comprising;
at least one programable processor(Fig. 4, processor) ;
a non-transitory  machine-readable medium storing instruction that, when executed by the at least one programmable processor, cause the at least one programmable processor to perform (Fig. 4, 405.., and paragraphs [0230]-[0232] )operation comprising:  

 analyzing one or more features of the machine learning model, the one or more features being defined based on one or more constraints associated with one or more values (  paragraph [0020], discloses machine learing model undergo a Lifecyle form development to testing, analysis and approve  to productions and ongoing operation …., generating machine-readable descriptions of models, features, and analyses which can be used to create model governance and model risk management documentation throughout the modeling life cycle) and relationships and whether said one or more values and relationships satisfy at least one of the one or more constraints (paragraph [0041]-[0042], discloses determining a feature attributions  value .., the features of  tree models by performing a process  that implement equation.. M is the number input features …  , paragraph [0117], disclose generating the decomposition evaluation input data set.., and paragraph [0217], discloses the differentiable model .. ); and 
  displaying one or more visual indicators based on an analysis of the one or more features and training data used to train the machine learning model, the one or more visual indicators providing a summary of the machine learning model's performance or efficacy  (Fig. 3, paragraphs [0191]-[0192] , discloses displying identified  features [visual indicator] and their decomposition in a form similar to the table presented  in fig 3.., identified features are presented to an operator for further review before the identified feature is determined to be a permissible feature for generating a score for the protected class).  
Merrill teaches the above elements in response to further analyzing the one or more features and the training data (paragraph [0129] , discloses "either of non-differentiable or differentiable model" corresponding to model dependent/independent,  paragraph  [0062] "black box" and/or ensemble/mixture of models, paragraph [0171] both diff & non-diff. The functionality of "in response to" indicates causa I model explanation e.g. paragraph [0201] "pairwise comparisons" and/or sequential refinement and paragraph  [0211] "in the case of feature importance, a rank stability measure, e.g., how much has a rank re-sorted from one iteration to the next").  

Merrill failed to teach the corrosinding evaluated training data  providing at least one or more of: a global explanation about the machine learning model functionality or a local explanation about a given instance and generating a report summarizing the global and local explanations, the global explanation providing general information about one or more functionalities of the machine learning model and the local explanation providing an understanding of how possible changes to the instance's feature values adjust or shift an expected result or projected outcome beyond a first threshold.
However, Pai el teaches: global explanation about the machine learning model functionality  (Fig. 7, 710 disclose generating explanation scores(s) indicating  an importance of features [ functionality] and paragraph [0003], discloses  a global explanation  score the explains overall importance of the feature to classification made and paragraph [0015], discloses generating one or more explanation  scored indicating an importance of one or more feature of the one or more  test) ) or a local explanation about a given instance (paragraph [0024], discloses a local explanation  score for the data point may be computed by determining  a level similarly between the value of the data point computed by  deteriming a level of similarity between the value of the data point and value of prototype that has the same class as the data point…,) and generating a report summarizing the global and local explanations (paragraph [0024], discloses reports may be generated from the explanation scores and/or critic fraction …)  
a global explanation about the machine learning model functionality (paragraph [0050], discloses score generator 116 may generate a global explanation  scores, which may be inductive of an importance or relevance  for a given feature or features by aggreging serval local explanation  scored for several teste points (e.g., protypes)   and paragraph [0118], discloses the global explanation  score in various  example refer to the frequency  of a variable (e.g., a feature petal width) being relative the model’s through process which may also be depending  on the data distribution .., global explanation score provides additional insight in some examples by averaging the local explanation )  or a local explanation about a given instance a visualization that summarizes the machine learning model's global behavior with respect to the one or more features that are influential in generating one or more identifiable outcomes (paragraph [0050], discloses the score generator 116 generates a local explanation score  for a given test point and a  local explanation scores for several test points (e.g., prototypes). As mentioned herein, an explanation score for a test point may be computed using prototypes that are selected by the score generator 116 based on the distances to those prototypes that are determined using the distance component 114 and  paragraph [0053], discloses the report may include or more visual repression therefore (e.g., charts, graphs, table, etc.,) as described in more details herein with respect to Figs. 4A-E [identifiable outcomes]) ; 
the local explanation providing an understanding of how possible changes to the instance's feature values adjust or shift an expected result or projected outcome beyond a first threshold (paragraph [0116], discloses a local explanation is generated ( e.g., by the score generator 116) based at least in part in the determined distances and whether the test point or its feature values are closer to corresponding feature values of the first prototype or the second prototype. For a given test point, the nearest points from the same class (Allies) are representative examples from the dataset for which the model behaves similarly in comparison to the test point and paragraphs [0110]-[0111], discloses for a given class, the prototype with the least ratio of cost to the number of newly covered points is added. In some examples, this is modified slightly towards a different algorithm as follows: define)..  Therefore, it would have been obvious to the one ordinary skill in the art before the effective filing date of the claimed invention for  retraining/iterative process  of Merrill  with global and local feature importance of the feature of test point to the machine learning of Pai in order to provide   local variability in both label space and vector space similar to the original data points, provide instance-based explanations similar to the original data points (paragraph [0079]). 
With respect to claim 15 Merrill in view Pai teaches elements of claim 14, furthermore, Merrill teaches the system  wherein one or more provenance instances  determined based with most positive or most negative influences on at least a first feature associated with the machine learning model's behavior or performance(paragraph [0136], discloses positive influences for both sub-models (constructive interference), while other features may routinely create strong and positive influences in one sub-model but be counteracted by strong and negative influences by the other (destructive interference).
With respect to claim 16 Merrill in view Pai teaches elements of claim 15, furthermore, Merrill teaches the system   wherein a first score to a first provenance instance from among the one or more provenance instances, the score being indicative of how strongly the first provenance instance influences the at least first feature (paragraph [0134], discloses influences of a particular features across arrange of value for that feature for a given population..).
With respect to claim 17 Merrill in view Pai teaches elements of claim 15, furthermore, Merrill teaches the system   further comprising assigning a first score to a first provenance instance from among the one or more provenance instances, the score being indicative of how positively or negatively the first provenance instance influences the at least first feature(paragraph [0136], discloses positive influences for both sub-models (constructive interference), while other features may routinely create strong and positive influences in one sub-model but be counteracted by strong and negative influences by the other (destructive interference).
With respect to claim 18 Merrill in view Pai teaches elements of claim 17, furthermore, Merrill teaches the system   wherein including the first provenance instance, with a positive influence score, in the training data results in an enhancement to the learning model's performance(paragraph [0136], discloses positive influences for both sub-models (constructive interference), while other features may routinely create strong and positive influences in one sub-model but be counteracted by strong and negative influences by the other (destructive interference).
With respect to claim 19,  Merrill in view Pai teaches elements of claim 14, furthermore, Merrill teaches the system wherein the further analyzing is performed based on at least one of a model-dependent approach or a model-independent approach(paragraph [0129], discloses "either of non-differentiable or differentiable model" corresponding to model dependent/independent, paragraph  [0062] "black box" and/or ensemble/mixture of models, paragraph  [0171] both diff & non-diff. The functionality of "in response to" indicates causa I model explanation e.g., paragraph [0201] "pairwise comparisons" and/or sequential refinement and paragraphs [0211] "in the case of feature importance, a rank stability measure, e.g., how much has a rank re-sorted from one iteration to the next")

With respect to claim 20,  teaches a computer program product comprising a non-transitory machine-readable medium storing instruction that, when executed by at least one programmable processor, cause the at least one programmable professor to perform operation (Fig. 4, 405.., and paragraphs [0230]-[0232] )comprising: 
analyzing one or more features of the machine learning model, the one or more features being defined based on one or more constraints associated with one or more values (  paragraph [0020], discloses machine learing model undergo a Lifecyle form development to testing, analysis and approve  to productions and ongoing operation …., generating machine-readable descriptions of models, features, and analyses which can be used to create model governance and model risk management documentation throughout the modeling life cycle) and relationships and whether said one or more values and relationships satisfy at least one of the one or more constraints (paragraph [0041]-[0042], discloses determining a feature attributions  value .., the features of  tree models by performing a process  that implement equation.. M is the number input features …  , paragraph [0117], disclose generating the decomposition evaluation input data set.., and paragraph [0217], discloses the differentiable model .. ); and 
  displaying one or more visual indicators based on an analysis of the one or more features and training data used to train the machine learning model, the one or more visual indicators providing a summary of the machine learning model's performance or efficacy  (Fig. 3, paragraphs [0191]-[0192] , discloses displying identified  features [visual indicator] and their decomposition in a form similar to the table presented  in fig 3.., identified features are presented to an operator for further review before the identified feature is determined to be a permissible feature for generating a score for the protected class).  
Merrill teaches the above elements in response to further analyzing the one or more features and the training data (paragraph [0129] , discloses "either of non-differentiable or differentiable model" corresponding to model dependent/independent,  paragraph  [0062] "black box" and/or ensemble/mixture of models, paragraph [0171] both diff & non-diff. The functionality of "in response to" indicates causa I model explanation e.g. paragraph [0201] "pairwise comparisons" and/or sequential refinement and paragraph  [0211] "in the case of feature importance, a rank stability measure, e.g., how much has a rank re-sorted from one iteration to the next").  

Merrill failed to teach the corrosinding evaluated training data  providing at least one or more of: a global explanation about the machine learning model functionality or a local explanation about a given instance and generating a report summarizing the global and local explanations, the global explanation providing general information about one or more functionalities of the machine learning model and the local explanation providing an understanding of how possible changes to the instance's feature values adjust or shift an expected result or projected outcome beyond a first threshold.
However, Pai el teaches: global explanation about the machine learning model functionality  (Fig. 7, 710 disclose generating explanation scores(s) indicating  an importance of features [ functionality] and paragraph [0003], discloses  a global explanation  score the explains overall importance of the feature to classification made and paragraph [0015], discloses generating one or more explanation  scored indicating an importance of one or more feature of the one or more  test) ) or a local explanation about a given instance (paragraph [0024], discloses a local explanation  score for the data point may be computed by determining  a level similarly between the value of the data point computed by  deteriming a level of similarity between the value of the data point and value of prototype that has the same class as the data point…,) and generating a report summarizing the global and local explanations (paragraph [0024], discloses reports may be generated from the explanation scores and/or critic fraction …)  
a global explanation about the machine learning model functionality (paragraph [0050], discloses score generator 116 may generate a global explanation  scores, which may be inductive of an importance or relevance  for a given feature or features by aggreging serval local explanation  scored for several teste points (e.g., protypes)   and paragraph [0118], discloses the global explanation  score in various  example refer to the frequency  of a variable (e.g., a feature petal width) being relative the model’s through process which may also be depending  on the data distribution .., global explanation score provides additional insight in some examples by averaging the local explanation )  or a local explanation about a given instance a visualization that summarizes the machine learning model's global behavior with respect to the one or more features that are influential in generating one or more identifiable outcomes (paragraph [0050], discloses the score generator 116 generates a local explanation score  for a given test point and a  local explanation scores for several test points (e.g., prototypes). As mentioned herein, an explanation score for a test point may be computed using prototypes that are selected by the score generator 116 based on the distances to those prototypes that are determined using the distance component 114 and  paragraph [0053], discloses the report may include or more visual repression therefore (e.g., charts, graphs, table, etc.,) as described in more details herein with respect to Figs. 4A-E [identifiable outcomes]) ; 
the local explanation providing an understanding of how possible changes to the instance's feature values adjust or shift an expected result or projected outcome beyond a first threshold (paragraph [0116], discloses a local explanation is generated ( e.g., by the score generator 116) based at least in part in the determined distances and whether the test point or its feature values are closer to corresponding feature values of the first prototype or the second prototype. For a given test point, the nearest points from the same class (Allies) are representative examples from the dataset for which the model behaves similarly in comparison to the test point and paragraphs [0110]-[0111], discloses for a given class, the prototype with the least ratio of cost to the number of newly covered points is added. In some examples, this is modified slightly towards a different algorithm as follows: define)..  Therefore, it would have been obvious to the one ordinary skill in the art before the effective filing date of the claimed invention for  retraining/iterative process  of Merrill  with global and local feature importance of the feature of test point to the machine learning of Pai in order to provide   local variability in both label space and vector space similar to the original data points, provide instance-based explanations similar to the original data points (paragraph [0079]). 


Prior arts related to the Applicants’ claimed invention: 

Merrill et al (US Pub., No., 2019/0378210 A1) discloses systems and methods for explaining non-differentiable models and differentiable models.
Pai et al (Pub., Non., 2020/0277940 A1) discloses In some examples, a prototype model that includes a representative subset of data points ( e.g., inputs and output classifications) of a machine learning model is analyzed to efficiently interpret the machine learning model's behavior. Performance metrics such as a critic fraction, local explanation scores, and global explanation scores are determined.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SABA DAGNEW whose telephone number is (571)270-3271. The examiner can normally be reached 9-6:45.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Ashraf can be reached on (571) 270 -3948. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SABA DAGNEW/Primary Examiner, Art Unit 3682